DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendments filed 28 June 2021 and 8 October 2021 are acknowledged.  Claims 1, 6, and 8 have been amended.  Claims 1-22 are pending.  Claims 13-22 remain withdrawn from consideration.

Drawings
The drawings were received on 8 October 2021.  These drawings are acceptable.
FIG. 3A is objected to for failing to show a third fin (i.e. one of the shorter first fin and second fin).  FIGs. 1 and 2 disclose a plurality of fins each having one of three different heights: a semiconductor fin (118) having a fin height, a first fin (146) having a first height, and a second fin (164) having a second height different from the first height.  FIG. 3A appears to only show two different fin heights: a first fin height defined by elements (304 and 305), and a second fin height defined by element (399).
FIG. 3A identifies an isolation region (306).  This appears to be the same feature as recessed ILD layer (128’’), but it is unclear based on the renumbering, the apparent 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter of claim 1:
“the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height,” in combination with, “one or more gate electrode stacks”; and
“wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of semiconductor fins, and wherein the uppermost surface of the trench isolation layer is above an uppermost surface of the first fin and the second fin,”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 6, “the plurality of semiconductor fins having a grating pattern of fins, the grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” in combination with, “one or more gate electrode stacks,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 7, “wherein the grating pattern is further interrupted by a second location having a second recess below the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed in and over the second recess,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 8, “wherein the grating pattern is further interrupted by a second location having a fin above the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed over the fin,” in combination with, “the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” and, “one or more gate electrode stacks,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following subject matter of claim 1:
“the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height,” in combination with, “one or more gate electrode stacks”; and
“wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of semiconductor fins, and wherein the uppermost surface of the trench isolation layer is above an uppermost surface of the first fin and the second fin,”
must find support in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the subject matter of claim 6, “the plurality of semiconductor fins having a grating pattern of fins, the grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” in combination with, “one or more gate electrode stacks,” must find support in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 7, “wherein the grating pattern is further interrupted by a second location having a second recess below the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed in and over the second recess,” must find support in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 8, “wherein the grating pattern is further interrupted by a second location having a fin above the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed over the fin,” in combination with, “the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” and, “one or more gate electrode stacks,” must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height,” in combination with, “one or more gate electrode stacks.”  These features in combination are not supported by the disclosure as originally filed.  Only the embodiment of FIGs. 3A and 3B discloses one or more gate electrode stacks (308).  However, this embodiment is silent to the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height.  This embodiment does not have three 
Claim 1 recites the limitation, “wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of semiconductor fins, and wherein the uppermost surface of the trench isolation layer is above an uppermost surface of the first fin and the second fin.”  This limitation is not supported by the disclosure as originally filed; in particular within an embodiment comprising the other elements of the claims.  Claim 1 recites, “one or more gate electrode stacks.”  The only drawings showing one or more gate electrode stacks is FIGs. 3A and 3B.  In these figures, the only layers that could potentially correspond to the claimed trench isolation layer are isolation region (306) or inter-layer dielectric (370) taken individually or in combination.  However, the uppermost surface of the isolation region (306) is formed coplanar with at least one of the fins (305) and thus cannot be formed above both fins (305 and 399) having different heights.  And if both the isolation region (306) and the inter-layer dielectric (370) are taken as the trench isolation region, said trench isolation region would be formed above the fins in contrast to the claim.  To expedite prosecution, Applicant is asked to identify all of the claimed elements and where they are shown in a drawing.
Claim 6 recites the limitation, “the plurality of semiconductor fins having a grating pattern of fins, the grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface 
Claim 7 recites the limitation, “wherein the grating pattern is further interrupted by a second location having a second recess below the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed in and over the second recess.”  This limitation is not supported by the disclosure as originally filed.  FIG. 1L of Applicant’s originally-filed drawings provides support for only a single recess.
Claim 8 recites the limitation, “wherein the grating pattern is further interrupted by a second location having a fin above the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed over the fin,” in combination with, “the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” and, “one or more gate electrode stacks.”  These features in combination are not supported by the disclosure as originally filed.  Only the embodiment of FIGs. 3A and 3B discloses one or more gate electrode stacks (308).  However, this embodiment is silent to both a first recess having 
Claims 2-5 and 9-12 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height,” in combination with, “one or more gate electrode stacks.”  It is unclear how a grating pattern interrupted by a first location having a first fin having a first height and interrupted by a second location having a second fin having a second height different from the first height, the first height and the second height less than the fin height is 
Claim 1 recites the limitation, “wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of semiconductor fins, and wherein the uppermost surface of the trench isolation layer is above an uppermost surface of the first fin and the second fin.”  This limitation is unclear in light of how these elements are disclosed; particularly within an embodiment comprising the other elements of the claims.  Claim 1 recites, “one or more gate electrode stacks.”  The only drawings showing one or more gate electrode stacks is FIGs. 3A and 3B.  In these figures, the only layers that could potentially correspond to the claimed trench isolation layer are isolation region (306) or inter-layer dielectric (370) taken individually or in combination.  However, the uppermost surface of the isolation region (306) is formed 
Claim 6 recites the limitation, “the plurality of semiconductor fins having a grating pattern of fins, the grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” in combination with, “one or more gate electrode stacks,”  It is unclear how a grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate, is integrated into the embodiment comprising one or more gate electrode stacks.  Only the embodiment of FIGs. 3A and 3B discloses one or more gate electrode stacks (308).  However, this embodiment is silent to the plurality of semiconductor fins having a grating pattern of fins, the grating pattern of fins interrupted at a first fin location by a first recess, the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate.  This embodiment does not have any recesses having a bottom surface below the 
Claim 7 recites the limitation, “wherein the grating pattern is further interrupted by a second location having a second recess below the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed in and over the second recess.”  It is unclear how a second recess is integrated into the claimed structure when FIG. 1L of Applicant’s originally-filed drawings provides support for only a single recess, and FIGs. 3A and 3B having one or more gate electrode stacks has no recesses.  For the purposes of applying art, the claimed structure will be interpreted as having at least zero recesses as described in the embodiment of FIGs. 3A and 3B having the one or more gate electrode stacks.
Claim 8 recites the limitation, “wherein the grating pattern is further interrupted by a second location having a fin above the substantially planar surface of the semiconductor substrate, and wherein the trench isolation layer is disposed over the fin,” in combination with, “the first recess having a bottom surface below the substantially planar surface of the semiconductor substrate,” and, “one or more gate electrode stacks.”  It is unclear how a fin above the substantially planar surface of the semiconductor substrate is integrated into an embodiment comprising a first recess having a bottom surface below the substantially planar surface of the semiconductor substrate and one or more gate electrode stacks.  Only the embodiment of FIGs. 3A and 3B discloses one or more gate electrode stacks (308).  However, this embodiment 
Claims 2-5 and 9-12 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Patent Application Publication 2013/0309838, hereinafter Wei ‘838) in view of Huang (US Patent 9,397,099, hereinafter Huang ‘099), both of record.
With respect to claim 1, Wei ‘838 teaches (FIGs. 2-20) a semiconductor structure substantially as claimed, comprising:
a plurality of semiconductor fins (112) protruding from a substantially planar surface of a semiconductor substrate (72), the plurality of semiconductor fins having a fin height and having an uppermost surface, and the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first fin (leftmost of the 
a trench isolation layer (130 and 132 in FIGs. 19 and 20) disposed between the plurality of semiconductor fins (112) and adjacent to lower portions of the plurality of semiconductor fins, but not adjacent to upper portions of the plurality of semiconductor fins, wherein the trench isolation layer has an uppermost surface, wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of semiconductor fins, and wherein the uppermost surface of the trench isolation layer is above an uppermost surface of the first fin (leftmost of the two elements labeled 126) and the second fin (rightmost of the two elements labeled 126) ([0024]); and
one or more gate electrode stacks (160 and 162) disposed on top surfaces and sidewalls of the upper portions of the plurality of semiconductor fins (112) and on portions of the trench isolation layer (130 and 132) ([0027]).
Thus, Wei ‘838 is shown to teach all the features of the claim with the exception of source and drain regions disposed on either side of the one or more gate electrode stacks.
However, Huang ‘099 teaches (FIGs. 1-5) source and drain regions (136 and 138) disposed on either side of the one or more gate electrode stacks (118) so that a channel may be formed in a semiconductor fin (104, 106, and 108) (col. 3, ln. 40-50).


With respect to claim 2, Wei ‘838 teaches wherein the grating pattern has a constant pitch (the grating pattern has a common pitch within portion 114) ([0020]).

With respect to claim 3, Wei ‘838 and Huang ‘099 teach the device as described in claim 1 above, but primary reference Wei ‘838 does not explicitly teach the additional limitation wherein the source and drain regions are disposed adjacent to the upper portions of the plurality of semiconductor fins and comprise a semiconductor material different than the semiconductor material of the semiconductor fins.
However, Huang ‘099 teaches (FIGs. 1-5) forming source and drain regions (136 and 138) disposed adjacent to upper portions of a plurality of semiconductor fins (108) so that a channel may be formed in a semiconductor fin (104, 106, and 108) (col. 3, ln. 40-50); and teaches removing portions of fins (206 and 208) and STI regions (134) between said fins by an etching operation, and then depositing source/drain semiconductor material different than the substrate (102) semiconductor material (col. 2, ln. 56 – col. 3, ln. 9; col. 4, ln. 60 – col. 5, ln. 3) as an art-recognized technique to form strained source and drain regions in finFETs (col. 7, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source and drain regions of Wei ‘838 and Huang ‘099 disposed adjacent to the upper portions of the plurality of semiconductor fins as taught by Huang ‘099 so that a channel may be formed in the semiconductor fin; and to have formed the source and drain regions of Wei ‘838 and Huang ‘099 comprising a semiconductor material different than the semiconductor material of the semiconductor fins as taught by Huang ‘099 so that a channel may be formed in the semiconductor fin and as an art-recognized technique to form strained source and drain regions in finFETs.

With respect to claim 4, Wei ‘838 and Huang ‘099 teach the device as described in claim 1 above, but primary reference Wei ‘838 does not explicitly teach the additional limitation wherein the source and drain regions are disposed within the upper portions of the plurality of semiconductor fins.
However, Huang ‘099 teaches (FIGs. 1-5) source and drain regions (136 and 138) disposed within upper portions of a plurality of semiconductor fins (108) so that a channel may be formed in the semiconductor fins (104, 106, and 108) (col. 3, ln. 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source and drain regions of Wei ‘838 and Huang ‘099 disposed within the upper portions of the plurality of 

With respect to claim 5, Wei ‘838 teaches wherein the one or more gate electrode stacks (160 and 162) comprises a high-k gate dielectric layer (160) and a metal gate electrode (162) ([0027]).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Application Publication 2015/0069528, hereinafter Chiang ‘528) in view of Huang ‘099.
With respect to claim 6, Chiang ‘528 teaches (FIGs. 2-6E) a semiconductor structure substantially as claimed, comprising:
a plurality of semiconductor fins (206) protruding from a substantially planar surface of a semiconductor substrate (204), the plurality of fins having an uppermost surface, and the plurality of semiconductor fins having a grating pattern interrupted by a first location having a first recess (214b) below the substantially planar surface of the semiconductor substrate ([0016, 0018]);
a trench isolation layer (680) disposed between the plurality of semiconductor fins (206) and adjacent to lower portions of the plurality of semiconductor fins, but not adjacent to upper portions of the plurality of semiconductor fins, wherein the trench isolation layer has an uppermost surface, wherein the uppermost surface of the trench isolation layer is below the uppermost surface of the plurality of fins, and wherein the 
one or more gate electrode stacks (684 and 690) disposed on top surfaces and sidewalls of the upper portions of the plurality of semiconductor fins (206) and on portions of the trench isolation layer (680) ([0024]).
Thus, Chiang ‘528 is shown to teach all the features of the claim with the exception of source and drain regions disposed on either side of the one or more gate electrode stacks.
However, Huang ‘099 teaches (FIGs. 1-5) source and drain regions (136 and 138) disposed on either side of the one or more gate electrode stacks (118) so that a channel may be formed in a semiconductor fin (104, 106, and 108) (col. 3, ln. 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Chiang ‘528 further comprising source and drain regions disposed on either side of the one or more gate electrode stacks as taught by Huang ‘099 so that a channel may be formed in the semiconductor fin.

	With respect to claim 7, Chiang ‘528 teaches wherein the grating pattern is further interrupted by a second location having a second recess (220b) below the substantially planar surface of the semiconductor substrate (204), and wherein the trench isolation layer (680) is disposed in and over the second recess ([0020]).
With respect to claim 8, Chiang ‘528 teaches wherein the grating pattern is further interrupted by a second location having a fin (216b) above the substantially 
With respect to claim 9, Chiang ‘528 teaches wherein the grating pattern has a constant pitch (fins 206 share a common pitch) ([0016]).

With respect to claim 10, Chiang ‘528 and Huang ‘099 teach the device as described in claim 6 above, but primary reference Chiang ‘528 does not explicitly teach the additional limitation wherein the source and drain regions are disposed adjacent to the upper portions of the plurality of semiconductor fins and comprise a semiconductor material different than the semiconductor material of the semiconductor fins.
However, Huang ‘099 teaches (FIGs. 1-5) forming source and drain regions (136 and 138) disposed adjacent to upper portions of a plurality of semiconductor fins (108) so that a channel may be formed in a semiconductor fin (104, 106, and 108) (col. 3, ln. 40-50); and teaches removing portions of fins (206 and 208) and STI regions (134) between said fins by an etching operation, and then depositing source/drain semiconductor material different than the substrate (102) semiconductor material (col. 2, ln. 56 – col. 3, ln. 9; col. 4, ln. 60 – col. 5, ln. 3) as an art-recognized technique to form strained source and drain regions in finFETs (col. 7, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source and drain regions 

With respect to claim 11, Chiang ‘528 and Huang ‘099 teach the device as described in claim 6 above, but primary reference Chiang ‘528 does not explicitly teach the additional limitation wherein the source and drain regions are disposed within the upper portions of the plurality of semiconductor fins.
However, Huang ‘099 teaches (FIGs. 1-5) source and drain regions (136 and 138) disposed within upper portions of a plurality of semiconductor fins (108) so that a channel may be formed in the semiconductor fins (104, 106, and 108) (col. 3, ln. 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source and drain regions of Chiang ‘528 and Huang ‘099 disposed within the upper portions of the plurality of semiconductor fins as taught by Huang ‘099 so that a channel may be formed in the semiconductor fins.

With respect to claim 12, Chiang ‘528 and Huang ‘099 teach the device as described in claim 6 above, but primary reference Chiang ‘528 does not explicitly teach 
However, Huang ‘099 teaches a high-k gate dielectric layer (124) and a metal gate electrode (120) as art-recognized materials for said gate dielectric layer and said gate electrode in a finFET (col. 7, ln. 66 – col. 8, ln. 7).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the one or more gate electrode stacks of Chiang ‘528 and Huang ‘099 comprising a high-k gate dielectric layer and a metal gate electrode as taught by Huang ‘099 as art-recognized materials for said gate dielectric layer and said gate electrode in a finFET.

Response to Arguments
Applicant’s amendments to the drawings are sufficient to overcome some of the objections to the drawings made in the non-final rejection filed 2 April 2021.  However, other objections to the drawings and the specification remain unaddressed and are repeated as set forth in the above rejection.
Applicant’s amendments to claims 1, 6, and 8 are sufficient to overcome one of the 35 U.S.C. 112(b) rejections made in the non-final rejection filed 2 April 2021.  However, other 35 U.S.C. 112(a)&(b) rejections remain unaddressed and are repeated as set forth in the above rejection.
Applicant’s arguments with respect to amended claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826